Citation Nr: 0515481	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  99-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claim on appeal.

In an October 2003 decision, the Board held that the veteran 
was entitled to service connection for diabetes mellitus and 
denied the veteran's claim for service connection for 
hypertension.  He appealed this decision to the United States 
Court of Appeals for Veterans Claims (Veterans Claims Court).  
In January 2005, the Veterans Claims Court vacated the 
Board's October 2003 decision and remanded the case for 
consideration of a claim for service connection for 
hypertension on a secondary basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the remand from the Veterans Claims Court, the 
Board finds that further medical development is in order.  
Specifically, a medical opinion is needed to determine 
whether the veteran's hypertension is related to his now-
service-connected diabetes mellitus.  The veteran is advised 
that while the case is in remand status, he is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that the duty to assist and 
notice obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA).  Particularly, the 
RO must notify the appellant as to what 
evidence or information is needed to 
support his claim for secondary service-
connection, what evidence VA will 
develop, and what evidence he must 
furnish.  If he identifies private or VA 
medical evidence, it should be associated 
with the claims file.

2.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Tampa, 
Florida, for the period from March 2001 
to the present.

3.  Arrange for the veteran to be 
scheduled for an examination to determine 
whether his current diagnosis of 
hypertension is related to his now-
service-connected diabetes mellitus.  The 
claims folder should be made available to 
the examiner.  Specifically, the examiner 
is requested to express an opinion as to 
the following:

?	Does the record establish that the 
veteran's hypertension is at least 
as likely as not (i.e., probability 
of 50 percent) related to his 
service-connected diabetes mellitus?  
?	A rationale for the medical opinion 
should be provided.

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

